Exhibit 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS First Quarter March 31, 2015 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Revenues $ $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 6) 45 Operating earnings Interest expense, net Other expense (income), net (note 7) ) Earnings before income tax Income tax expense (recovery)(note 8) ) Net earnings from continuing operations Net loss from discontinued operations, net of income tax - ) Net earnings Non-controlling interest share of earnings (note 11) Non-controlling interest redemption increment (note 11) ) Net earnings (loss) attributable to Company $ $ ) Net earnings (loss) per share (note 12) Basic Continuing operations $ $ ) Discontinued operations - ) $ $ ) Diluted Continuing operations $ $ ) Discontinued operations - ) $ $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Net earnings $ $ Foreign currency translation loss ) ) Comprehensive loss ) ) Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive loss attributable to Company $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 3 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America March 31, 2015 December 31, 2014 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $24,858 (December 31, 2013 - $25,534) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued liabilities Income tax payable Unearned revenues Long-term debt - current (note 9) Contingent acquisition consideration - current (note 10) Deferred income tax Long-term debt - non-current (note 9) Contingent acquisition consideration (note 10) Other liabilities Deferred income tax Redeemable non-controlling interests (note 11) Shareholders' equity Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings ) ) Total Company shareholders' equity Non-controlling interests Total shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) Common shares Accumulated Issued and other Non- Total outstanding Contributed comprehensive controlling shareholders' shares Amount surplus Deficit earnings interests equity Balance, December 31, 2014 $ $ $ ) $ ) $ $ Net earnings - Other comprehensive earnings - ) - ) Other comprehensive earnings attributable to NCI - ) NCI share of earnings - - - ) - ) NCI redemption increment - Distributions to NCI - ) ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised ) - - - Tax benefit on options exercised - Dividends - - - ) - - ) Balance, March 31, 2015 $ $ $ ) $ ) $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Cash provided by (used in) Operating activities Net earnings $ $ NCI share of earnings from discontinued operations - 70 Items not affecting cash: Depreciation and amortization Deferred income tax ) Other ) Changes in non-cash working capital: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Payables and accruals ) ) Unearned revenues 8 Other liabilities ) ) Contingent acquisition consideration - ) Net cash used in operating activities ) ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) ) ) Purchases of fixed assets ) ) Other investing activities Net cash used in investing activities ) ) Financing activities Increase in long-term debt Repayment of long-term debt ) ) Purchases of non-controlling interests, net ) ) Contingent acquisition consideration ) ) Proceeds received on exercise of stock options Dividends paid to common shareholders ) ) Distributions paid to non-controlling interests ) ) Repurchases of Subordinate Voting Shares - ) Other financing activities Net cash provided by financing activities Effect of exchange rate changes on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. Page 6 of 12 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2015 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Real Estate Services (“RRE”) and Property Services.The Company operates as Colliers International within CRE; FirstService Residential and American Pool Enterprises within RRE; and Paul Davis, Certa Pro Painters, California Closets and several other franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2014. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at March 31, 2015 and the results of operations and its cash flows for the three month periods ended March 31, 2015 and 2014.All such adjustments are of a normal recurring nature.The results of operations for the three month period ended March 31, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers. This ASU clarifies the principles for recognizing revenue and develops a common revenue standard for U.S. GAAP and International Financial Reporting Standards (“IFRS”) and is effective for the Company on January 1, 2017. The Company is currently assessing the impact of this ASU on its financial position and results of operations. In April 2015, FASB issued ASU No. 2015-03, Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this ASU. This ASU is effective for the Company on January 1, 2016, at which time the guidance will be applied retrospectively. 4.ACQUISITIONS – In the quarter, the Company completed three acquisitions, all in the RRE segment. In the RRE segment, the Company acquired controlling interests in regional firms operating in Texas and New York. The acquisition date fair value of consideration transferred was as follows: cash of $4,692 (net of cash acquired of $56), and contingent consideration of $2,774 (2014 - cash of $12,880). Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition. The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period. If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Page 7 of 12 Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period. The fair value recorded on the consolidated balance sheet as at March 31, 2015 was $22,485 (see note 10).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $25,875 to a maximum of $30,441. The contingencies will expire during the period extending to June 2018. During the three months ended March 31, 2015, $6,380 was paid with reference to such contingent consideration (2014 - $25,645). 5.DISCONTINUED OPERATIONS – Discontinued operations includes two businesses (i) the REO rental operation (previously in the Residential Real Estate Services segment), which was held for sale as of December 31, 2013 and sold on April 18, 2014, and (ii) a U.S.-based commercial real estate consulting operation (previously in the Commercial Real Estate Services segment), sold in July 2014.For the three months ended March 31, 2015, revenues from discontinued operations were nil (2014 - $6,563) and the net earnings were nil (2014 – net loss of $486). 6. ACQUISITION-RELATED ITEMS - Acquisition-related expense is comprised of the following: Three months ended March 31 Contingent consideration fair value adjustments $ $ ) Transaction costs $ $
